Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Damages, § 206*—when instruction is erroneous in not restricting damages recoverable to proof. An instruction as to damages which leaves it to the jury to give such an amount as in their judgment would compensate the plaintiff for the damage she had sustained, regardless of the proofs in the case, or one which recites various elements going to constitute damage to the plaintiff, without confining same to such as had been shown by the evidence, is erroneous in not restricting the damages to the amount as shown by the proof. 3. Intoxicating liquors, § 249*—when instruction on damages in action for death due to intoxication is erroneous. In an action under the Dramshop Act, sec. 9 (J. & A. If 4609), for damages for death of plaintiff’s son caused by intoxication, an instruction which named as an element of damages to be considered by the jury the probable expectancy of life of the deceased and contained no reference to the probable expectancy of life of the plaintiff is erroneous, and such element should either have been omitted from the instruction or the jury should have been told they could consider the probable expectancy of life of both said deceased and said plaintiff.